Citation Nr: 1734079	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-25 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for numbness and tingling of the hands and feet, to include as due to herbicide agent exposure.

2. Entitlement to service connection for ischemic heart disease (originally claimed as chest pain with arrhythmia), to include as due to herbicide agent exposure.

3. Entitlement to service connection for memory loss, to include as due to medication given in service.

4. Entitlement to service connection for erectile dysfunction.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of being housebound. 


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to April 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2009 and December 2010 rating decisions of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded the Veteran's claim in August 2016 for further development.  Unfortunately, there was not substantial compliance with the remand directives and additional development is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the August 2012 substantive appeal, the Veteran indicated that he was not claiming entitlement to SMC based on the need for aid and attendance.  Nonetheless the RO certified the SMC issue to the Board, which was remanded in August 2016 along with the other issues.  Notwithstanding the Veteran's statements in his substantive appeal, he filed a notice of disagreement (NOD) in January 2010 and the RO certified the issue to the Board.  As such, the SMC issue is on appeal before the Board.  Percy v. Shinseki, 23 Vet app. 37 (2009) (holding that filing a NOD allowed the Board to assume jurisdiction of an issue not included in an original substantive appeal).  If the Veteran wishes to withdraw his appeal for SMC, he may do so in writing.  38 C.F.R. § 20.204.  

The issues of numbness and tingling of the hands, ischemic heart disease, erectile dysfunction, and SMC for aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Memory loss is a symptom of the Veteran's service-connected posttraumatic stress disorder (PTSD) and not a separate disability. 

CONCLUSION OF LAW

The criteria for service connection for memory loss, to include as due to medication given in service, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).


REASONS OR BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA applies to the instant claim. 

The notice requirements have been met.  VA's duty to notify was satisfied by a letter dated October 2009.  See 38 U.S.C.A. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  That letter notified the Veteran of the information needed to substantiate and complete his service connection claim, including notice of information that he was responsible for providing and of the evidence that VA would attempt to obtain. 

Regarding the duty to assist, the Veteran's service treatment records (STRs) and relevant post-service treatment records have been obtained.  The agency of original jurisdiction (AOJ) arranged for appropriate VA examinations which were held in August 2010, December 2011, and December 2016.  The Board finds that the clinical findings and informed discussion of the history and cause of the Veteran's memory loss in these examinations are sufficient for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-300 (2008).  

The Board finds that the record as it stands includes adequate, competent evidence to allow the Board to decide the matter on appeal, and that no further evidentiary development is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met and, accordingly, the Board will address the merits of the claim. 

Legal Criteria

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be established on a secondary basis for a disability caused or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish a right to service connection for a secondary disability, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  Any increase in severity of a nonservice-connected condition that is caused by a service-connected condition (as opposed to natural progression) will also be service connected.  See 38 C.F.R. § 3.310(b).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Competent (that is, qualified) medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in medical treatises, scientific articles, or research reports.  38 C.F.R. § 3.159(a)(1).

Competent (that is, qualified) lay evidence means evidence not requiring that the person providing it have specialized education, training, or experience.  Lay statements are qualified to establish than an event or circumstance occurred if the statements are provided by a personal who has personal knowledge  of matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or reporting that a medical provider gave them a diagnosis in the past.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay evidence may be qualified to establish that an event or injury occurred during service, or that a chronic disability began during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Board will grant the Veteran's claim if the evidence supports the claim or is in relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Factual Background

According to service treatment records (STRs), the Veteran was hospitalized in January 1970 for psychotic symptoms.  At admittance and through his stay, the Veteran was administered thorazine.  Shortly into his stay, the physician noted that the Veteran should be referred for neuropsychological observation because there was a possibility of "some type of psychotic break precipitated by drug use.  While drug itself should be out of his system, manifestations remain." 

STRs also show that the Veteran reported in April 1970 that he had no change in his medical condition during service.  In his report of medical history at separation, the Veteran indicated a "drug or narcotic habit" and reported that he previously used "LSD and marijuana."

In May 2007, the Veteran reported that he had been treated with thorazine during his time in service.  He reported that he was given this drug daily for four months while he was hospitalized and that he was "tested daily for cognitive function, visual acuity perception and interpretation, manual dexterity, and ability to follow instructions."  He reported that after service, he has "become progressively more [forgetful, has] significantly reduced ability to grasp the meaning of written material in addition to significant loss of ability to concentrate or follow detailed verbal instructions."  He has reiterated since May 2007 that he believes the drug thorazine is, in part, the cause of his memory loss.  

In an October 2008 VA examination, the physician noted that the Veteran's remote memory and short term memory was not impaired, but his immediate attention was impaired "possibly due to impaired attention or anxiety."  At that time, the Veteran was diagnosed with PTSD that was caused by his combat-related experiences in service. 

VA treatment records in July 2009 show that the Veteran was informed that his "memory lapses are also symptoms of PTSD."  In a December 2011 VA examination, the examiner noted that the Veteran had short term and long term memory impairment that "apply to the Veteran's diagnosis" of PTSD.  

In an August 2010 VA examination for PTSD, the examiner noted that the Veteran's remote and recent memory were mildly impaired.  The examiner noted that the Veteran had an "inability to recall an important aspect of the trauma" related to his diagnosis of PTSD. 

In August 2012, the Veteran was granted a 100 percent rating for his PTSD in part based on impaired memory and "disorientation to time or place; memory loss for names of close relatives, own occupation, or own name," caused by his disability.  

In a December 2016 addendum opinion, a psychologist opined that there was no medical evidence supporting a relationship between "short-term thorazine use and long-term memory deficits," citing to several medical authorities.  Additionally, he noted that the Veteran only reported issues with long term memory retention and not short term memory problems.  He therefore opined that because the memory loss related to pre-military memories, his memory loss was less likely than not caused or aggravated by the currently diagnosed PTSD. 

Analysis

In this case, the Board finds that the Veteran's memory loss is a symptom solely attributable to his service-connected PTSD.  The Veteran was originally service connected for PTSD in December 2008 and currently has a 100 percent rating for the disability.  In all of the Veteran's examinations related to PTSD, he has endorsed symptoms of memory loss in some form or another.  In October 2008, he had difficulty with his immediate memory.  In December 2011, the Veteran had both impaired short term and long term memory.  In all of these examinations, the examiners noted that the memory loss symptoms were caused by the Veteran's PTSD.  

Additionally, VA treatment records show that the Veteran has difficulty recalling trauma from his time in service and was advised that his symptoms of memory loss are related to his PTSD.  The record shows that the Veteran reported that he began to suffer memory loss along with concentration and cognitive difficulties after he left service.  The Veteran's PTSD rating decision in August 2012 discussed his related memory loss and impaired long term and short term memory.  Therefore, the weight of the evidence shows that any memory loss the Veteran experiences is a symptom of his PTSD. 

While the December 2016 addendum opinion determined that PTSD did not aggravate or cause the Veteran's memory loss, the examiner relied on the inaccurate assumption that the Veteran only had difficulty recalling childhood memories.  However, the record shows the Veteran has had difficulty remembering periods in his life other than his childhood, including the trauma he experienced while he was in service.  Because the VA examiner did not account for a true history of the memory loss symptoms, the examiner's opinion on the role of PTSD in the Veteran's memory loss is given little probative weight.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (An opinion is only as good and credible as the history on which it was based; thus, the Board may reject a medical opinion based on an inaccurate factual predicate).  Additionally, other VA examinations have shown the Veteran has had varying degrees of long term and short term memory loss associated with his PTSD after recounting an accurate factual background of the Veteran's symptoms.  Therefore, the Board finds these opinions more persuasive in the question of whether the Veteran's PTSD causes his memory loss symptoms.  Stefl, 21 Vet. App. at 123-24; Nieves-Rodriguez, 22 Vet. App. at 299-300.  

The Veteran has stated that his memory loss disability is due to the administration of the medicine thorazine while he was in service.  But VA medical examination in December 2016 reported that "literature search of PsychInfo, PsychiatryOnline, and PubMed literature engines did not reveal any medical evidence supporting a relationship between short-term thorazine use and long-term memory deficits."  
The Veteran is competent to describe any discernible memory loss symptoms without any specialized knowledge or training.  See Barr, 21 Vet. App. at 303, 309.  But, his own opinions regarding the cause of his memory loss or the diagnosis of a disability specific to memory loss are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence which pertains to his own specific disability picture.  Furthermore, the question of the cause of memory loss symptoms is a medical question beyond the scope of lay observation.  See Jandreau, 492 F. 3d at 1372.  In the absence of competent evidence of a current diagnosis of a disability manifested by memory loss (other than the already service-connected PTSD), the Veteran has not presented a valid claim for service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for memory loss is denied.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.  The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.  

In November 2016, the Veteran underwent a VA examination for his claimed heart condition where it was noted that he had undergone an electrocardiogram (ECG) in September 2006 that showed "non-specific ST/T wave abnormality."  The examiner did not provide an opinion on whether this abnormality was a transitory symptom or indicative of a heart condition.  Additionally, the examiner noted that it was "unclear and undocumented in the Veteran's medical records as to why an exercise stress test was not performed."  The record shows that no ECG was performed along with the examination, but, as the examiner suggested, it is unclear why.   

Because the examiner did not address whether the abnormality in the September 2006 ECG was a symptom of a disability and why an ECG did not need to be performed, the examination is inadequate.  Barr, 21 Vet. App. 303 (finding that once the VA undertakes to provide an examination, it is obligated to ensure that the examination is adequate).  Because previous ECG testing showed abnormalities, an addendum opinion will need to provide an explanation for the "non-specific ST/T wave abnormality," noting whether a transitory symptom or a symptom of a heart condition.  Additionally, all necessary testing for a heart condition, including an ECG, should be conducted, unless the Veteran is unable to undergo certain testing, in which case the examiner should state that and provide a rationale for the inability to test. 

In a November 2016 VA examination for peripheral nerves, the examiner opined that the Veteran did not have a peripheral nerve condition.  But in the same examination, the examiner noted that the "right upper" extremity was so functionally impaired, that no effective function remains "other than that which would be equally well served by an amputation with prosthesis."  As the Veteran has only described numbness and tingling in his extremities, this observation seems out of place.  Furthermore, the examiner noted that the Veteran had scars related to his condition that were "equal to or greater than 39 square cm (6 square inches)."  This is the only place in the record where scars were mentioned.  The Board notes these anomalies bring into question the validity of the entire medical opinion rendered.  Accordingly a new medical opinion is required.  See Barr, 21 Vet. App. at 303.

Additionally, the examiner did not fully comply with the August 2016 remand, as there was no discussion on whether the Veteran's symptoms would be sufficient to link the Veteran's disability to service or show early onset peripheral neuropathy.  A new examination will need to address these questions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a November 2016 VA examination for erectile dysfunction, the examiner noted that the cause for the Veteran's erectile dysfunction was "psychosocial vs. organic."  It is unclear what the examiner indented to convey by this.  The examiner opined that the Veteran's condition was less likely than not caused by the Veteran's thorazine prescription in service because "thorazine is less likely than not to cause a permanent disability of erectile dysfunction as per webmd.com and wikipedia.com."  The Board notes that medical articles appearing on Wikipedia, a free publicly edited encyclopedia, are not formally recognized by VA to possess controlling authority for the veracity of any medical information.  Accordingly, such a citation diminishes the probative value of the examiner's opinion.  Additionally, the medical authority Up To Date discusses impotency and ejaculation disorder as possible side effects for thorazine use, raising further questions about the examiner's findings and rationale. 

Additionally, the examiner opined that the Veteran's erectile dysfunction "may be age related or psychosocial as he is 100% service connected for PTSD."  The August 2016 remand instructed the examiner to provide an opinion on whether it was at least as likely as not that the Veteran's erectile dysfunction was caused or aggravated by the Veteran's PTSD.  The examiner's statement is inconclusive and needs clarification, specifically along the lines of the requested standard. 

Finally, the examiner provided no opinion on whether the Veteran's herbicide agent exposure in service caused or aggravated his erectile dysfunction.  A new opinion will need to address this question that was originally requested in the August 2016 remand.  Stegall, 11 Vet. App. at 271.

As stated in the previous remand, the service connection claims are inextricably intertwined with the SMC issues.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for an appropriate examination to determine if the Veteran has ischemic heart disease or another cardiac condition.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed, including an ECG if clinically indicated.  If an ECG or other testing is unable to be performed, the examiner should note as much and indicate why the testing could not be performed.  Based on a review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis each heart and/or cardiovascular condition found or shown by the record. 

b) Please identify the likely cause for each diagnosed and/or cardiovascular condition.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by herbicide agent exposure or other events in the Veteran's service?  For any opinion given, a supporting rationale must be provided.  In forming the opinion, the examiner must address the noted "non-specific ST/T wave abnormality" in the September 2006 VA treatment records. 

2. The AOJ should arrange for an appropriate examination to determine if the Veteran has a disability manifested by numbness and tingling of the hands and feet.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  The Veteran's entire record, including this remand, must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on a review of the record and the examination and interview of the Veteran, the examiner should provide opinions that respond to the following:  

a) Please identify by diagnosis any disability the Veteran has that is manifested by tingling and numbness of the hands and feet. 

b) Please identify the likely cause for each diagnosed disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred in, related to, or caused by herbicide agent exposure or other events in the Veteran's service?  For any opinion given, a supporting rationale must be provided.  The examiner should address whether the symptoms represent early onset peripheral neuropathy that related to his exposure to herbicide agents in service. 

3.  The AOJ should arrange to obtain a medical opinion from a VA physician on the cause of the Veteran's erectile dysfunction.  The need for a new examination is left to the discretion of the physician offering the medical opinion.  The Veteran's entire record, including this remand, must be reviewed by the physician.  Based on review of the record and examination of the Veteran if provided, the physician should respond to the following: 

a) Please identify the likely cause for the Veteran's diagnosed erectile dysfunction disability.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability is aggravated or caused by the Veteran's in-service prescription of thorazine, in-service herbicide agent exposure, the Veteran's diagnosed PTSD, or other events in the Veteran's service?  The Board notes that the previous examiner noted that the Veteran's PTSD may be a factor causing his erectile dysfunction.  For any opinion given, a supporting rationale must be provided.  

4.  For each examination requested above, a detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5.  After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claims.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


